United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3710
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                   Ronald Spies

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                         Submitted: December 14, 2015
                            Filed: February 8, 2016
                                [Unpublished]
                                ____________

Before WOLLMAN, LOKEN, and BYE, Circuit Judges.
                         ____________

PER CURIAM.

     Ronald Spies pleaded guilty to a one-count indictment for conspiracy to
manufacture methamphetamine. The district court1 imposed a sentence of 201

      1
       The Honorable Linda R. Reade, Chief Judge for the United States District
Court for the District of Northern Iowa.
months of imprisonment. Spies appeals the reasonableness of his sentence. We
affirm.

                                          I

       Spies was involved, at least sporadically, in a conspiracy to manufacture
methamphetamine from approximately August 2011 until September 2013. This
conspiracy was the basis of his conviction for conspiracy to manufacture
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. At
sentencing the district court calculated a United States Sentencing Guidelines Manual
("U.S.S.G.") range of 188 to 235 months of imprisonment. Spies requested a
sentence of 188 months, asking the district court to take into consideration Spies's
advanced age at the time of sentencing (fifty-eight years old) and Spies's good-faith
effort to cooperate with the government.

       The district court noted it "ha[d] carefully considered each and every factor
under 18 United States Code Section 3553(a)." The district court then specifically
discussed the sentences of Spies's co-defendants; the nature and circumstances of the
crime; Spies's personal characteristics, including his age; and Spies's histories of
substance abuse and criminal conduct. The district court did not discuss Spies's
cooperation with law enforcement, and although the district court mentioned Spies's
age, the district court did not discuss any impact of Spies's age on the sentence. The
district court imposed a sentence of 201 months of imprisonment, which "primarily
result[ed] from his criminal history score and the number of felonies of which he's
been convicted."

      Spies appeals the reasonableness of the sentence imposed, arguing the district
court failed to consider relevant factors which should have received significant
weight in determining a sentence.



                                         -2-
                                           II

       "We review the substantive unreasonableness of sentences under a standard
akin to an abuse-of-discretion standard, cognizant that it will be the unusual case
when we reverse a district court sentence—whether within, above, or below the
applicable Guidelines range—as substantively unreasonable." United States v.
Sayles, 754 F.3d 564, 567 (8th Cir. 2014). "A sentence may be unreasonable if the
district court fails to consider a relevant factor which should have received significant
weight; gives significant weight to an improper or irrelevant factor; or considers the
appropriate factors but commits a clear error of judgment." Id. A district court is
required to impose a sentence which is "sufficient, but not greater than necessary" to
satisfy the statutory goals of sentencing. 18 U.S.C. §3553(a). This court may
consider a sentence within the advisory guidelines range as presumptively reasonable.
United States v. Rubashkin, 655 F.3d 849, 869 (8th Cir. 2011). "[T]he burden is upon
[Spies] to show that the sentence should have been lower, considering the factors
enumerated in 18 U.S.C. § 3553(a)." United States v. Milk, 447 F.3d 593, 603 (8th
Cir. 2006).

       Spies contends his sentence of 201 months is substantively unreasonable.
Spies argues the district court failed to take into account two relevant factors: Spies's
advanced age and Spies's cooperation with law enforcement, and instead focused
exclusively on Spies's substantial criminal history. Before the district court, Spies
argued his sentence should be lower given these two factors. Although the district
court acknowledged those arguments, it did not engage in any discussion about the
factors and instead engaged in a discussion about only Spies's very substantial
criminal history.

       We have previously held that "where the district court heard argument from
counsel about specific § 3553(a) factors, we may presume that the court considered
those factors" in the imposition of sentence. United States v. Keating, 579 F.3d 891,

                                          -3-
893 (8th Cir. 2009) (citing United States v. Miles, 499 F.3d 906, 909 (8th Cir. 2007)).
The sentencing record demonstrates the district court was aware of Spies's age and
heard argument from counsel about Spies's cooperation, so we are satisfied the
district court took into consideration those arguments as well as the § 3553(a) factors.
Morever, it was not unreasonable for the district court to rely heavily on Spies's
substantial criminal history. See Sayles, 754 F.3d at 568. Therefore, we find the
sentence is not substantively unreasonable.

                                          III

      Accordingly, we affirm the sentence.
                     ______________________________




                                          -4-